Title: James Madison to Andrew Stevenson, 8 February 1831
From: Madison, James
To: Stevenson, Andrew


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Feby. 8. 1831
                            
                        
                        Adverting casually to the draft of my letter to you on "Common Defence & Genl. Welfare" I ascertained
                            that a passage was omitted in the letter which it may not be amiss to supply. It is accordingly inclosed with a
                            designation of the place for it
                        I have been sorry to observe your occasional absences from the Chair, on account of interrupted health. I
                            hope it has been restored & that the coming relaxation from your labors will fully re-establish it. I have not
                            been in good health myself, for some time past but am now nearly in Statu quo. Mrs. M. is under the same complaint, severe
                            influenza, but I trust is over the worst of it. She joins me in every good wish for you. Mrs. S. we understand is not with
                            you, to receive the affectionate regards we even feel for her. Add them when you next repeat your own offerings to her
                        
                        
                            
                                J. M.
                            
                        
                    